Citation Nr: 0630984	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-35 311	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
post-operative residuals of a disc herniation at L4-L5 from 
January 30, 2003.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active service from March 5, 1991, to March 
27, 1992; he also had two months and five days of active 
service and eight months of inactive service prior to March 
5, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by 
which the Chicago RO granted the veteran's claim of service 
connection for low back pain secondary to injury in service, 
and assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, effective March 28, 1992.  The 
veteran disagreed with the evaluation of the back disability.  
By a rating decision dated in January 1996 the Cleveland RO 
increased the evaluation of the veteran's back disability to 
10 percent.  A temporary total evaluation was assigned in 
February 1997 for convalescence after a right side discectomy 
was performed to treat a herniated disc compressing the L5 
root.  In an April 1997 rating decision, the RO re-
characterized the service-connected back disability as post-
operative L4-L5 right disc herniation, and increased the 
rating to 20 percent under Diagnostic Code 5293, effective 
April 1, 1997.

By letter dated in May 2003, the veteran withdrew a request 
for a hearing.  

In a July 1998 decision, the Board granted an increase in the 
rating to 20 percent for post-operative residuals of an L4-5 
herniation prior to April 1, 1997, but denied a rating in 
excess of 20 percent both prior to and after April 1, 1997.  
(The RO later set the effective date for the award of the 20 
percent rating at March 28, 1992.)  The veteran appealed the 
Board's decision.  

While the appeal was pending before the United States Court 
of Appeals for Veterans Claims (Court), the VA Office of 
General Counsel filed a Motion to Remand, pleading that the 
Court vacate the Board's decision and remand the claim for 
further development and readjudication.  In April 1999, the 
Court granted the motion and vacated that portion of the July 
1998 Board decision that denied a rating in excess of 20 
percent prior to and after April 1, 1997.  In response, the 
Board remanded the matter to the RO for additional 
development in May 2000.  

A second Board remand was required in August 2002 to ensure 
that all notification and development actions under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) had been accomplished, to ask the veteran, 
again, whether he desired a hearing, and to provide the 
veteran with a VA examination assessing functional loss.  
During the course of that development, the RO granted an 
increase in the evaluation to 40 percent, effective from 
January 30, 2003.  The Board remanded again in September 
2003, principally in an effort to obtain additional treatment 
records.

In a decision dated in August 2005, the Board denied a claim 
for a higher rating prior to January 30, 2003, and remanded 
the instant issue of entitlement to an evaluation in excess 
of 40 percent from January 30, 2003, specifically to have the 
RO take into account the findings of a January 2005 VA 
examination.  On remand, the RO reevaluated the disability as 
being 60 percent disabling, effective from January 30, 2003.  
(The Board notes in passing that the veteran also has been 
awarded total disability evaluation based on individual 
unemployability (TDIU), effective from June 30, 2003.)

The Court has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 60 
percent evaluation would satisfy his appeal for a higher 
evaluation of his service-connected back disability.  Nor has 
he or his representative otherwise suggested that the maximum 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to an evaluation in excess of 60 percent for post-operative 
residuals of a disc herniation at L4-L5 from January 30, 
2003, remains on appeal and is properly before the Board.  

The Court has also indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Further, in cases such as this one, where the original rating 
assigned has been appealed, consideration must be given as to 
whether the veteran deserves a higher or lower rating (so-
called "staged ratings") at any point during the pendency 
of the claim.  Id.  Inasmuch as the question currently before 
the Board was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, because the RO has staged the ratings in this case, 
and because an increase for the period prior to January 30, 
2003 has already been decided by the Board, the Board has 
characterized the rating issue on appeal as set forth above.  


FINDING OF FACT

Disability caused by the veteran's service-connected post-
operative residuals of a disc herniation at L4-L5 from 
January 30, 2003, causes incapacitating episodes having a 
total duration of at least six weeks in a 12-month period.


CONCLUSION OF LAW

The criteria for a rating greater than 60 percent from 
January 30, 2003, for post-operative residuals of a disc 
herniation at L4-L5 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002, and in follow-up notifications dated in July 
and November 2004, and September 2005.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO specifically requested that the veteran 
provide any evidence or information he had pertaining to his 
claim.  

The Board notes that the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required.   
Dingess, 19 Vet. App. at 493.  Moreover, the Board's decision 
below does not address the question of an effective date.  
Consequently, further notice regarding the criteria for 
awarding an effective date is not necessary before 
adjudicating the rating question.

The RO also requested that the veteran identify whether or 
not there were any records of treatment for his service-
connected back disability while incarcerated in a civilian 
prison from March 2000 to December 2002, and that he 
authorize release of records from Medwork reflecting 
treatment in January 2003.  (The Board notes that the veteran 
never responded to these two requests.)  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and eight supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.   Further, the veteran was apprised of the 
changes in the criteria for evaluating disabilities of the 
spine in SSOCs issued in May 2003 and February 2005.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records, and 
secured examinations during the pendency of his claim in 
order to ascertain the severity of his disability.  VA has no 
duty to inform or assist that was unmet.

II.  Background

Records dated in 2003 show that the veteran was followed for 
low back pain with numbness and tingling radiating into the 
lower extremities.  When examined by VA in February 2003, the 
veteran had pain in the paraspinal musculature across the low 
back.  He had extremely limited motion, with forward bending 
performed to 30 degrees and extension performed to 10 
degrees.  Lateral bending was performed to the left to 25 
degrees and to the right to 30 degrees.  He could rotate to 
20 degrees to the left and to 30 degrees to the right.  There 
was no obvious atrophy of the lower extremities and he had 
5/5 strength in this flexors and extensors of his hips, but 
he had exquisite pain throughout the examination that was 
localized to his low back.  Sensation examination was within 
normal limits with no clear deficits.  The impression was 
that the veteran had chronic low back pain with 
radiculopathy, status-post decompressive laminotomy with 
continued evidence of foraminal narrowing at L4-5 affecting 
the L5 nerve root.  It was felt that his level of disability 
was "moderate."  It was noted that a magnetic resonance 
imaging and x-rays did not demonstrate severe pathology, but 
the veteran's complaints of pain were significant.  It was 
felt that the veteran had generally preserved motor and 
sensation functions.

May 2003 letters from R. M. Donnini, D.O., indicates that the 
veteran had severe pain and limitations in range of motion, 
as well as tenderness and spasm.

As noted, the Board remanded the instant issue specifically 
to have the RO take into account the findings of a January 
2005 VA examination.  The January 2005 examiner noted that 
the veteran reported being bedridden due to intervertebral 
disc syndrome (IVDS) five days per week, and that he was able 
to remain out of bed only about two days per week.  He 
reported getting only temporary symptomatic relief from 
soaking in a hot tub.  He reported no bowel problems, and 
reported urinary incontinence only once per year.  On 
examination, the examiner noted no ankylosis of the spine.  
There was objective evidence of mild spasm of the lumbar 
spine.  There was no evidence of atrophy, but there was 
tenderness, guarding, and moderate pain with motion.  

Range of motion exercises of the thoraco-lumbar spine 
revealed flexion from zero to 65 degrees, with pain beginning 
at five degrees.  Extension was from zero to 20 degrees, with 
pain throughout the range of motion.  Lateral flexion and 
lateral rotation was from zero to 30 degrees bilaterally, 
with pain throughout lateral flexion bilaterally, and pain 
beginning at five degrees on rotation bilaterally.  There was 
no additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  

Imaging revealed the height of the vertebral bodies and disc 
spaces were well maintained, alignment was normal, and there 
was no paravertebral soft tissue mass identified.  There was 
narrowing of the intervertebral disc space at L4-L5 and L5-
S1.  There was retrolisthesis of L4 over L5 by three 
millimeters.  

The examiner diagnosed chronic low back pain syndrome with 
degenerative joint disease and degenerative disc disease 
present in the lumbar spine.  The examiner opined that the 
veteran's back disability presented significant effects 
because of decreased concentration and mobility, problems 
with lifting and carrying, pain, and an inability to move 
fast to protect the back.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  Accordingly, the Board will evaluate the veteran's 
disability as it has been staged by the RO.  As the period 
prior to January 30, 2003, has been adjudicated by the Board 
already, the discussion hereafter will be limited to the 
period from January 30, 2003.

The rating criteria for evaluating intervertebral disc 
disease were amended several months prior to January 2003, 
September 2002.  67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002).  Criteria for rating back 
disabilities were again amended in September 2003.  68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).  

The first of these changes, effective September 23, 2002, 
involve only changes to the rating of intervertebral disc 
syndrome (IVDS), rating this disability based on the 
occurrence of incapacitating episodes.  The second change, 
effective September 26, 2003, renumbered all of the spine 
diagnostic codes, and provides for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  Under the most recent 
change, IVDS, renumbered as Diagnostic Code 5243, may be 
rated either under the new General Rating Formula, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is defined as a period 
of acute signs and symptoms due to intervetebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a (2006).

Because both criteria were effective during the period for 
consideration in this case-January 30, 2003 to the present, 
the Board must address both.  See VAOPGCPREC 7-2003.  
However, even if the Board finds a revised version more 
favorable, the reach of the new criteria can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000.  

As noted, the veteran's back disability is currently rated as 
60 percent disabling; this is the highest rating assignable 
for IVDS.  A higher (100 percent) evaluation is not 
assignable under any of the other old criteria unless there 
are residuals of a fractured vertebra with spinal cord 
involvement requiring the veteran to be bedridden or 
requiring long leg braces, or where there is ankylosis of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 
(2003).  Neither is the case here.  While the January 2005 VA 
examiner noted that the veteran spends most of five days per 
week in bed due to incapacitating episodes, it cannot be said 
that this constitutes being bedridden.  This is so because 
the examiner's report also noted that the veteran's back 
disability resulted in moderate limitations in shopping and 
recreation, only mild effects on doing chores, traveling, and 
dressing, and no limitations on feeding, bathing, and 
grooming.  A higher rating is not warranted under the old 
rating criteria.

As regards the criteria effective from September 23, 2002, 
which involve only changes to the rating of IVDS, there is no 
higher rating for IVDS than the 60 percent currently 
assigned, and a higher rating under other diagnostic codes is 
not assignable for the same reasons discussed in the 
preceding paragraph.  Although the criteria that became 
effective September 23, 2002, allow for rating in the 
alternative by combining separate evaluations for chronic 
orthopedic and neurologic manifestations, see 67 Fed. Reg. 
54349, compensable neurologic problems have not been 
identified.  As noted above, the evidence refers to problems 
with radiculopathy, but there have been no objectively shown 
problems such as motor or sensory deficits or muscle atrophy 
or dysfunction due to nerve difficulties attributable to the 
disc disease.

Finally, as noted, the schedule for rating spine disabilities 
was changed again effective September 26, 2003, to provide 
for the evaluation of all spine disabilities under a new 
General Rating Formula, unless the disability is rated under 
the formula for rating IVDS based on incapacitating episodes.  
As noted in the preceding paragraph, a 60 percent evaluation 
is the highest assignable for IVDS based on incapacitating 
episodes.  A rating higher than the currently assigned 60 
percent is not assignable under the new General Rating 
Formula unless there is unfavorable ankylosis of the entire 
spine.  As noted, the January 2005 examiner reported that 
there was no ankylosis of the spine.  Thus, a higher rating 
is not warranted under the current rating criteria.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Here, the effects of pain on use and functional loss 
were taken into account in assessing the range of motion of 
the veteran's lumbar spine.  In sum, the veteran's back 
injury more closely approximates the currently assigned 60 
percent evaluation for the period from January 30, 2003, and 
a higher rating is not warranted.  His motion, while severely 
limited by pain has not been equated to unfavorable ankylosis 
of the entire spine, which is what must be shown for an award 
greater than 60 percent under the schedular criteria.  
Moreover, the objective findings and pathology have not, in 
the words of examiners, matched the veteran's complaints.  
His disability has been described as "moderate," not as 
"severe."  Nevertheless, his subjective pain has been taken 
into account and has been considered a significant factor in 
his disability.  This is what the 60 percent rating 
addresses.  His limitation of motion as shown in 2005 does 
not even warrant a rating greater than 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  


ORDER

A rating higher than 60 percent for service-connected back 
disability from January 30, 2003, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


